Exhibit 99.2 MANAGEMENT DISCUSSION SECTION Operator:Welcome to the WMS Industries First Quarter Conference Call. [Operator Instructions]. As a reminder, this conference is being recorded Monday, October 27, It is now my pleasure to turn the conference over to Bill Pfund, Vice President of Investor Relations.Please go ahead, sir. William Pfund, Vice President, Investor Relations Thank you operator.Good afternoon everyone and welcome to WMS Industries’ conference call to discuss our Fiscal 2009 First Quarter results.With me are Brian Gamache, Chairman and Chief Executive Officer; Orrin Edidin, President; and Scott Schweinfurth, Executive Vice President, Chief Financial Officer and Treasurer. Before we start, let me review our safe harbor language.Our call today contains forward-looking statements concerning the outlook for WMS and future business conditions.These statements are based on currently available information and involve certain risks and uncertainties.The Company’s actual results may differ materially from those anticipated in the forward-looking statements depending on the factors described under “Item 1. Business – Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended June 30, 2008, and in our more recent reports filed with the SEC.The forward-looking statements made on this call and web cast, the archived version of the web cast, and in any transcripts of this call are only made as of this date, Monday, October 27, Now let me turn the call over to Brian. Brian R. Gamache, Chairman and Chief Executive Officer Thank you, Bill.Good afternoon everyone. Today, WMS reported financial results demonstrating once again that by creating high-earning products coupled with an equal focus on operating excellence, WMS is able to generate impressive financial performance, even in tough economic times.We continued to achieve greater market share, improved operating margins, increased profits and generated significantly higher cash flow, despite the seasonal impact of lower product sales volume.In light of the turmoil in our economy and capital markets, and its impact on our customers, we believe our quarterly execution is clear evidence of the ongoing strength of our current market positioning, which emphasizes the creation of player appealing, high-earning products.And to be very clear here at the top of this call, we reiterated our annual revenue guidance this afternoon, as our visibility and path for continued growth is clear.Furthermore, the operating and financial success we are achieving is resulting in an even stronger balance sheet that allows us to self-fund continued investments that support further innovation, profitable growth and other actions to enhance shareholder value. This afternoon we reported year-over-year revenue growth of 14% to $151 million, and through fiscal discipline and operating leverage, achieved a 41% increase in net income and $0.27 in diluted earnings per share.This is truly a great start to fiscal 2009.We believe our operating results demonstrate that when presented with the right products that clearly meet the entertainment expectations of their players, casinos will spend capital.For WMS, this means that our high-earning and differentiated products are providing the momentum for us to continue to penetrate international and domestic markets and grow our market share.Likewise, our continued double-digit growth in gaming operations revenue reflects the strong player appeal and customer demand for our innovative and great performing participation products. 1 Without a doubt, this is the toughest operating environment I can recall, and I know investors are concerned about our revenue visibility for the balance of our fiscal year.One important consideration is that our revenue base is diversified from an individual customer basis, with no single or multi-site customer accounting for more than 5% of revenues; and our revenues are also diversified on a geographic basis and from a mix of business perspective. Like all gaming suppliers we have customers that are highly leveraged; but the largest segment of our customer base is in reasonably good shape.For instance, our significant presence in Native American facilities, which typically maintain a more limited use of debt, provides a great balance to our overall sales mix.Our international customers are also not typically as levered and, as reported today, this business continues to be a growing part of our overall revenue base. I would also remind everyone that gaming suppliers have been facing a challenging environment in North America for several years now, due to the low replacement rate for gaming machines.This environment has raised the hurdle rates and squarely placed more emphasis on the earnings performance of products and the bandwidth of product offering the very areas that have been at the forefront of our focus and strategic direction.By coupling innovation and intellectual property with new technologies, we have consistently developed products with great content, while significantly expanding our arsenal of unique, differentiated gaming machines. Investors should note the following data points relative to the visibility of our reiterated revenue guidance: First, our open orders for new gaming machines total 12,600 units, and coupled with the approximate 5,500 units shipped in the first quarter, represents nearly 60% of the high end of our annual new guidance only four months into the fiscal year.This level of open orders is consistent with the level of the past nine quarters, and highlights casino operators’ continued strong demand for WMS products.With G2E® coming up in three weeks, we’ll be adding to our order book and getting further insight into our second-half customer demand. Next, our first quarter average selling price was strong, even before we officially launched the premium-priced Bluebird®2 gaming machine and our Multi-game Transmissive Reels® product in the December quarter. Also, our current open orders for participation installs and conversions total 2,000 units, also clearly within the range of the past nine quarters and is another data point demonstrating continued strength in demand for these high-earning games. And, at September 30, our installed footprint is already within the guidance range for the average installed base for the full year. Finally, our first quarter record revenue per day on participation games of $68.75, a 14% gain over last year, continues to demonstrate strong play levels, in spite of the slow economy.And so far during the month of October, our WAP daily revenue is consistent with the rate achieved in September, despite the expected seasonal turn down for the December quarter. Turning to the balance sheet, in this liquidity-sensitive environment, we continued to generate strong cash flow and further strengthen our already strong balance sheet.At September 30, 2008, our cash, cash equivalents and restricted cash totaled $128 million.This reflects an increase of $8 million since June 30, even as we repurchased approximately $10 million of our shares during the quarter.In this environment, it is extremely comforting to have our strong cash flow, a rock-solid balance sheet, a healthy cash balance, access to our $100 million credit line and prospects for continued growth. Despite the present economic environment, through the collaborative efforts of the entire talented WMS team, we continue to excel and generate solid quarterly results.Our entire organization has made terrific progress in improving operating execution.As I look to the future, we have ample opportunities to further strengthen our revenue levers and improve our operating execution.On a competitive basis, I firmly believe that with our talented and creative workforce, our focused Culture of Innovation, and our unique pool of intellectual property and advanced technologies we have a strong foundation to continue our growth and expansion.Now let me turn the call over to Orrin who will share his perspective on our operating performance. Orrin. 2 Orrin J. Edidin, President Thanks Brian and good afternoon everyone. Our strong performance is a direct result of our disciplined focus on five key operating priorities: 1) driving growth in our gaming operations business, while selectively investing our capital deployed in that business; 2) growing our North American market share by innovating differentiated products; 3) expanding the breadth and profitability of our international business; 4) improving our margins; and 5) increasing our operating cash flow.We believe our accountability and consistent performance on these priorities is significant evidence of the strength of our organization and our operating discipline. In the September quarter, the revenues and profitability of our gaming operations business was exceptional.Compared to the prior year quarter, total gaming operations revenues increased 24%, and represented 42% of our total first quarter global revenues, up from 39% last year.Gross profit in gaming operations increased 27% year over year, while net capital invested in gaming operations at September 30, 2008 is 16% lower than the prior year. The success of our new product launches continued to drive an increase in the average installed base of participation units.Despite the high level of commentary and concern given to news of participation games coming off certain casino floors, our average footprint for the quarter increased 12% from the September 2007 quarter and 4% from the June 2008 quarter.At September 30, 2008, our footprint totaled 9,616 participation units plus an additional 792 casino-owned units which were installed for which we earn a daily fee. Our average daily revenue increased 14% over a year ago, an increase of more than $8.00 per day.In light of the present state of the economy, with consumers parsing out their entertainment spend, this quarter’s results are probably one of the strongest reflections ever of the player appeal and ultimate earnings power of our games. We successfully launched our Star Trek™ series of games this quarter, representing the commercialization of our fourth foundational technology and newest category-creating platform, Adaptive Gaming®.This new platform is enabled by the technological capabilities of our wide-area network, and offers unique gaming experiences never before seen on the casino floor.While still quite early in its roll-out, the initial results and feedback are highly encouraging.Players clearly enjoy the recognition and rewarding experience of our personalization, recognition and episodic game play. More evidence of our excellence in game development is demonstrated by the fact that at the end of September, two years after its launch, we have more than 1,400 of the original Big Event® units on casino floors, the first games on our unique, Community Gaming® server-enabled platform. Despite the high hurdle rates for participation games, our unique, server-enabled Community Gaming experience provides a differentiated and communal gaming experience that has proven resiliently popular with large numbers of casino patrons.Through the additional introduction of new games, including Bigger Bang™ Big Event (which is also a Wide-Area Progressive that incorporates Transmissive Reels technology), we now have a total of more than 2,500 Community Gaming units deploying these server-enabled gaming capabilities on casino floors. 3 Our second priority is to grow our North American market share.During the six months from January to June 2008, our ship share of the reported unit sales by the primary four suppliers was 23%, which was up from 19% in the prior-year comparable six-month period.Notably, we were the only major supplier that grew its market share during this period.When compared with our estimated overall share of the casino slot floor of 10-12% in North America, you can see the impact from our higher-earning games and growing product bandwidth, and more importantly, the substantial runway for future share and revenue gains in spite of the sluggish replacement cycle.New unit sales in the September quarter were up 9% in North America, which we believe is ahead of the overall industry. In this environment, market share growth results from having differentiated products and serving diverse market needs.Our competitive advantage in developing innovative products enabled by new technologies and intellectual property allows us to capture a greater portion of capital operators invest in gaming machine purchases.The success of our “Innovation” and G+® video offerings, and our mechanical reel products are a strong testament to this strategy.Recently, we began offering another new differentiated product, with the sale of a premium-priced, multi-game product based on our Transmissive Reels technological platform.Previously, we had limited the use of our patented Transmissive Reels technology to only participation products.Now, we are beginning the planned transition of this technology into a broader product offering that includes for-sale games.This provides another clearly differentiated product line for operators today.Demand for this unique product is meeting our expectations, even with its premium price.Longer-term, this is but one more step in utilizing our proprietary technology, which offers an innovative solution to bring the benefits of networked gaming to the mechanical reel portion of the slot floor. Our third priority is to continue to grow our global market presence.In the September quarter, our international new unit shipments rose 17%.This growth was driven by continued broad-based demand across a wide-range of markets, from Latin America to Asia to Eastern Europe.Shipments to international markets represented 38% of our total new unit shipments in the September 2008 quarter. An important element in the future success of our international growth is customer acceptance and demand for our new Orion operating platform and games.These products, created specifically for international customers and markets, are differentiated from our standard WMS games by their incorporation of new bonusing and progressive jackpots enabled by the successful integration of SiP’s multi-level, progressive systems technologies.With the success of our efforts to expand our network of local sales and service offices, we are seeing the direct benefit from a greater number of customer touchpoints.Couple this with our ability to simultaneously launch new products on a global basis, and we are now approaching international customers with a broad range of solutions. Our fourth priority is to enhance our operating margin.In the September quarter, which historically represents our seasonally low product sales revenue base, we were able to improve our operating margin to 16.1%, an increase of 340 basis points.This enhancement was achieved through a combination of improved total gross profit margin to 63.1% and increased operating leverage on higher revenues, even after a significant increase in our R&D spending.With the increased capabilities and opportunities from our continuous improvement initiatives, we have substantially advanced our ability to monitor, and thereby proactively manage our operating margin.We believe significant opportunities still lie ahead to continue our lean sigma and strategic sourcing initiatives that will further improve our gross profit margin.Couple this with enhanced leverage on our depreciation expense and we expect to further improve our operating margin, even in this more difficult operating environment. Our fifth priority is to drive higher cash flow and in the September quarter, our cash flow from operations reached a first quarter record $48 million, a 24%-increase from the previous record first quarter operating cash flow achieved last year.This is particularly impressive, given the preparations for, and soft launch of, our new Bluebird2 gaming platform.New product launches are typically coupled with increases in inventory.The slight increase in our inventory at September 30, 2008, compared to June 30, 2008, and the rather substantial decrease compared to September 30, 2007, highlights the benefits from our use of lean sigma tools and our cross-functional, collaborative teamwork efforts. 4 Before turning the discussion over to Scott, I would like to update you on our networked, server-supported gaming initiatives. To reiterate our overall strategy, WMS has been pursuing a unique path to the server-enabled marketplace - a strategy founded on a bank-by-bank rollout of technologies for the server-ready environment.This strategic path has been and remains focused on utilizing discrete technology advancements to create unique, differentiated revenue-producing products in advance of the launch of the full functionality of server-based gaming networks.Regardless of when our customers adopt fully networked gaming floors, we are presenting them – quarter-by-quarter, product-by-product – with high-earning products that have been enabled by the evolution of this technology. Unlike our major competitors, our approach to networked gaming started with a clean slate, as we were not hampered by old legacy system platforms that needed ongoing maintenance, updating and development support.Through the use of industry standard communication protocols and a truly open architecture, our approach is aimed at creating and delivering high-return benefits that our customers desire, while utilizing the increased power and capabilities of a server-supported, high-speed network to create exciting new gaming experiences for players.Our networked gaming R&D efforts over past years have been fully dedicated to our WAGE-NET® system and the new applications that it enables in an open architecture gaming environment.The first GSA-compliant networked system, our first version of WAGE-NET, is performing well on the busy floors of both a popular Native American casino in California and a high-profile Las Vegas Strip casino. We continue to align ourselves with our customers in the drive to reach a networked environment where all games, networks, servers and software can easily communicate and interoperate in real-time, on a fully GSA open standards compliant basis.In fact, we believe that open standards and a truly interoperable environment are one of the most important issues facing the casino gaming industry today.To achieve the full benefits from networked gaming, the industry needs a future where hardware, software and applications can work together seamlessly with full transparency; and we have taken a leadership role in advocating the benefits to our customers of a truly interoperable environment. At G2E this November, we are poised to once again lead the industry in product innovation.That’s a bold statement, but we will showcase a number of innovative, new games, systems and applications, including products based upon our fifth and sixth foundational technology platforms.As in the past, our products that will drive revenues and growth during the next 12 months will be demonstrated around the perimeter of our booth.Additionally, as in years past, a sampling of products in development that are focused on driving our growth strategy during the next 12-to-36 month timeframe, along with some concept products that present our long-range direction, will be showcased in the area of our booth known as the “Vault.”And, with the full commercial launch of our new Bluebird2 gaming machine in the current quarter, we will, of course, prominently feature the progression of how our development team will take advantage of the enhanced capabilities of this innovative platform to drive new, exciting and entertaining gaming experiences for players. Now, let me turn the call over to Scott to review our financial performance and outlook for the second quarter.Scott. 5 Scott D. Schweinfurth, Executive Vice President, Chief Financial Officer and Treasurer Thanks Orrin and good afternoon everyone. Touching on some of the financial highlights of the September 2008 quarter, our net income increased 41% on a 14% increase in total revenues.Total revenues exceeded the high-end of our revenue guidance range, largely due to higher-than-expected performance in our participation business and global market share gains. New unit product shipments increased 12% in the September 2008 quarter to 5,492 gaming machines, with just over 10% of the units shipped being Bluebird2 gaming machines, reflecting stronger-than-anticipated demand for this new product.Customer response to the Bluebird2 product and the initial performance of the early units sold are very favorable and we continue to expect that these units will account for 15% to 20% of new unit shipments in fiscal 2009.The average selling price in the quarter increased to a record $13,331.We expect to achieve continued year-over-year increases in new unit sales in the second quarter, especially with our open orders of 12,600 units, and we expect to achieve a higher average selling price.We anticipate that a higher mix of premium products, including the new Bluebird2 platform and the new Multi-game Transmissive Reels product that Orrin mentioned, will be an important element of the year-over-year increase. Our participation installed base at September 30, 2008, increased 295 units, or 3%, to 9,616 gaming machines on a quarterly sequential basis; and it was 922 units or 11% over the prior year quarter, a great start to our fiscal year.In the fiscal second quarter, we expect to achieve a more moderate increase in the installed base, primarily from the ongoing rollout of the Star Trek series of games, which are appearing on casino floors across the full spectrum of casino operators, the launch of an entirely new pair of games on our Transmissive Reels gaming platform and a refresh for the Monopoly ™ Transmissive Reels footprint, along with the continued roll-out of the Happy Days™ Local-Area Progressive game.We expect the typical seasonal influence will likely cause a normal decline in the average daily revenue by 6%-8% sequentially from the $68.75 achieved in the September quarter, but that will still represent a very healthy gain year-over-year compared to $60.46 achieved in last year’s second quarter, which benefited from the introduction of The Wizard of Oz™ and John Wayne® games.Clearly, our portfolio of great games has thus far enabled us to overcome the impact of the slow economy. The success of our unique, new participation games and our strategy focused on the selective placement of these innovative gaming machines enables us to achieve strong play levels and improve the cash flow of our overall business.With the strong start to fiscal 2009, we are confident that our average installed base will increase to between 9,600 and 9,750 units for Fiscal 2009 reflecting the continuous rollout of new and exciting participation games, including many new participation games that will be demonstrated at G2E.Our backlog of open orders for participation games and game conversions remains strong at 2,000 units.We also remain steadfast in our belief that it is prudent to expect that the average daily revenue will be constrained by the economy in the near term.However, with opportunities to further improve upon the efficiency of capital deployed in this business, we expect that the participation business will continue to provide a strong component of our profitable growth and increase our cash flow from operations. Turning to margin improvement, gross profit increased 20% year over year to $96 million, or 300 basis points to 63.1% of revenues.The gross margin on product sales increased to 50.1%.This is especially significant, as we achieved this record margin in our seasonally lowest product sales quarter.Importantly, with the launch of the Bluebird2 platform and further opportunities to benefit from increased volumes, lean sigma and strategic sourcing initiatives; we believe that we will continue to achieve operating improvements that will enhance the gross margin, leading to our reaching the high-end of our guidance of 50%-to-51% gross margin on product sales for fiscal 2009. 6 The improvement in gross profit was a significant contributor to our 16.1% operating margin, which was a healthy 340 basis points higher than the prior year.This improvement was accomplished, despite the planned acceleration of R&D expenses.Our R&D expenses rose to $22 million in the September quarter.As Orrin indicated, we’re continuing to aggressively pursue further innovation, technological advancements and unique gaming experiences – those basic elements that enable unique, new gaming products with high appeal to casino patrons, and thus enable market share gains and revenue increases.We continue to expect R&D expenses will be in a range of 13%-to-14% of total revenues in Fiscal 2009. Selling and administrative expenses increased to $32 million.Again, due to the seasonal impact of revenues, as a percentage of total revenue, these expenses were higher than our expected annual average, I’m sorry, expected annual range.We continue to expect that for the full year, selling and administrative expenses will be in a range of 18%-to-19% of total revenues. As expected, due to the improvements we have made in the use of capital in our gaming operations business, we are realizing greater leverage on depreciation expense.For the September 2008 quarter, total depreciation expense declined to $17 million from $18 million in the June 2008 quarter, despite the impact of 320 additional units in the average installed participation base for the quarter.As previously noted, a greater number of gaming machine units are remaining in the field longer and have been depreciated to their residual value. As expected, the effective tax rate increased in the September quarter to approximately 36% from 34% a year ago.As you may be aware, in the $700 billion relief legislation signed in early October, the Federal R&D tax credit was reinstated retroactive to the beginning of calendar 2008 and will continue through calendar 2009.Due to accounting rules, we could not record any of this benefit in the September 2008 quarter.In the December 2008 quarter we expect to record an approximate benefit of $0.03 per diluted share; of which approximately $0.02 will be attributable to the nine months ended September 30, 2008.That will cause the December tax rate to be approximately 30%, and to be lower than the anticipated quarterly rate for the March and June 2009 quarters, which we expect will approximate 35%. We continue to make great progress in generating higher cash flow from operations.In the September quarter, our net cash provided by operating activities increased to a first quarter record $48 million, contributing to the increase in cash balances to $128 million, despite the opportunistic repurchase of approximately $10 million of common stock during the quarter and $26 million spent in investing activities.While higher margins and increased net income play a significant role in this improvement, we also realized the benefit from lean sigma initiatives in the reduction of inventory and accounts receivable.Despite the 14% revenue increase and the launch of our Bluebird2 gaming platform, we held the line on inventory.Additionally, in the September period, we were able to reduce our days sales outstanding from June 30, 2008, by 18 days to 87 days. We recognize investors’ concerns regarding the creditworthiness of some customers.In addition to closely monitoring credit terms and receivables balances, I would also note the following data points: First, at September 30, 2008, each of our domestic customer account balances, whether from an individual casino or aggregated for all properties owned by a multi-site casino operator, were under $5 million, with the exception of one multi-site casino operator customer who owes us $5 million. Second, as a result of our conservative credit philosophy, during the last 8 years, including the economic slowdown that occurred in 2001 and 2002, our annual bad debt experience, in aggregate, has not exceeded ½ of 1% of total revenues. 7 Our already strong balance sheet, which continues to strengthen, remains well positioned to support our growth efforts.With the challenging capital markets and uncertain economic environment, having a rock-solid balance sheet and strong cash flow provides significant comfort, even as we continue to build our competitive advantage in innovation, intellectual properties and technology through accelerated R&D funding. In the September quarter, we repurchased 322,645 shares of our common stock at an average price of $29.80 for aggregate consideration of just under $10 million.We believe this level of activity represents a prudent allocation of capital, and we still continued to invest in innovation to drive further growth.We continue to have approximately $100 million available under our authorization for additional repurchases over the next two years.Since the inception of the Company’s common stock repurchase program in January 2002, we have repurchased nearly 7 million shares, or 12% of shares outstanding, at an average price of $14.75 for a total expenditure of approximately $102 million. Today we reiterated our fiscal 2009 revenue guidance of $712 to $728 million based on the visibility and factors that Brian mentioned.For the December 2008 quarter, we expect to achieve total revenues of $172 million to $178 million representing 24% to 25% of our annual guidance, which is consistent with the range of revenue achieved in our second quarter over the past two fiscal years.This range reflects what we realistically expect to achieve with the visibility we have with existing organic growth trends, and also reflects our sensitivity for typical seasonal influences on average daily revenue in our gaming operations business and the anticipated impact on consumer spending related to the economic environment.As we previously noted, we expect that the September quarter revenues will be the lowest of the fiscal year, and we expect to achieve sequential growth in each subsequent quarter with our June quarterly revenues being the highest.Consistent with the past two fiscal years, our third quarter is anticipated to account for between 25% and 27% of annual revenues and our fourth quarter is expected to represent 28% to 30% of annual revenues. And with that, let me turn the call back to Brian for final comments. Brian R. Gamache, Chairman and Chief Executive Officer Thanks Scott.Our first quarter results once again demonstrate that WMS is well positioned both for the present marketplace and for the future.Our high-earning products are providing solid revenue growth through both product sales and the recurring revenue stream of our gaming operations business.We continue to make significant strides forward in improving our operating execution, which is manifesting itself in both higher margins and stronger cash flow. In this challenging environment, we are being careful not to overextend ourselves or overreach, and we maintain our focus on operating execution and achieving our targets.We also are able to continue to self-fund investments that will generate further growth.Before opening the call up for your questions, let me summarize our competitive strengths: First and foremost:We have the products players and customers want.Our Culture of Innovation is the marriage of developing differentiated gaming experiences and the creation of intellectual property and technology advancements.Our fanatical emphasis on understanding the expectations of casino patrons allows us to define the entertainment value our players want and, armed with these insights, our game developers are the best in the industry at creating popular products that generate high earnings for casino operators.In the meetings we have had prior to leading up to G2E, our customers have been extremely positive and most importantly, nearly everyone is discussing committing future capital.As I have often said, when presented with a competitive environment and great content, customers will always find a way to place must-have products on their casino floors. 8 Second:We will demonstrate at G2E that we have developed new products and category-creating platforms utilizing the most advanced technologies for the server-based environment of networked gaming.Our strategy, built on a clear vision of high value-added products and systems applications, is allowing us to grow, quarter-by-quarter, even before wide-spread adoption of interoperable server networks.If networked gaming were to arrive tomorrow, we have the products and applications that will provide value-added returns to customers.But, if it takes longer, that too is fine.Unlike some, WMS has situated itself to commercialize unique, server-enabled products that benefit from opportunities ahead of full adoption of floor-wide networked gaming.Thus, we are well positioned to further grow our market share across the casino floor and continue to differentiate ourselves from our competitors. Third, our revenue guidance is solidly grounded.Couple the exciting new product pipeline with the visibility from our open orders for 12,600 for-sale units and the positive response for our Bluebird2 gaming machine, and we are comfortable with our unit shipment and Average Selling Price (ASP) guidance.Our growth in the installed participation base in the fiscal quarter, coupled with the exciting new products scheduled for introduction throughout the year, makes us confident in achieving continued solid double-digit revenue gains in our gaming operations business. And, fourth:As we’ve demonstrated consistently over the past few years, we have significant opportunities to continue to improve our margins and deliver greater free cash flow.We monitor our progress daily throughout the quarter, and remain disciplined in our management of expenses.Importantly, we are still in the early stages of implementing our lean sigma and strategic sourcing initiatives, even as we adopt new continuous improvement tools.By cultivating our innovative mindset and focusing on process improvements, we expect to continue improving our margins and cash flow in both the near term and over the longer term.Today we have a much deeper and broader workforce with the skills and experience to achieve greatness. By remaining focused on our well-defined strategic priorities, we are confident that our success will build long-term value and yield rewarding results for our stockholders.Now, we will be happy to take your questions.Operator. 9 QUESTION AND ANSWER SECTION Operator:[Operator Instructions]. Our first question comes from the line of Joe Greff with JPMorgan. Please proceed with your question. : Good afternoon, guys. : Hi, Joe. : Just one question my first question centers on the backlog, the current open orders for more than 12,600 new gaming machines and conversion kits. Can you break that a little bit into how much of that is the Bluebird 2 cabinet and how much of that this multi game Transmissive Reels for sale product? : We don’t break out each segment Joe, but I would tell you that 20% of the backlog is Bluebird 2 and again incumbent in that is the Transmissive products. : And then I think, Brian, you just said it in your closing comments that for fiscal ‘09 the new unit shipments still is in that range of 29,200 to 30,000 is that correct? : That’s the guidance that we gave and we’re sticking with it, correct. : Okay. : And then just to make sure you heard the earlier comments, 60% of our games are either in backlog or have been delivered in Q1.So this is the best visibility, Joe, we’ve had in my 8.5 years at the company. : Great, excellent. And if you were to look at say North America number of new units related to replacement and then expanded or new casinos, how much has that gone down and how much would you say your market share, I mean – I am presuming that has gone down just given the macro, so how much have you assumed in terms of market share increases based on the great visibility within your backlog? : We believe that our market share currently – we’re the first ones to report, so we really can’t validate that until our competitors report, but we think our market – our ship share currently is in the 22 to 24% range and again we’ll validate that in a few weeks after our competitors have reported. And again, I think it’s probably split evenly between our new unit shipments and our replacement games, it’s pretty consistent throughout. : Okay, great. Thank you. That’s all from me. Great quarter guys, great outlook. : Thank you. Operator:Thank you. Our next question comes from the line of Celeste Brown with Morgan Stanley.
